Exhibit 10.95

 

INDEMNIFICATION AND GUARANTY AGREEMENT

 

This Indemnification and Guaranty Agreement (this “Agreement”) is entered into
as of the 13th day of June, 2003, by Horizon Huntley Finance LLC, a Delaware
limited liability company (“HHFL”), Horizon Huntley LLC, a Delaware limited
liability company (“HHL”; HHFL and HHL are each individually referred to herein
as an “Indemnifying Party” and collectively referred to herein as the
“Indemnifying Parties”), and Horizon Group Properties, Inc., a Maryland
corporation (the “HGPI”), in favor of The Prime Group, Inc., an Illinois
corporation (“PGI”), Prime Group Limited Partnership, an Illinois limited
partnership (“PGLP”), Prime Group II, L.P., an Illinois limited partnership
(“PGII”), Prime Group III, L.P., an Illinois limited partnership (“PGIII”), and
Michael W. Reschke (PGI, PGLP, PGII, PGIII and Michael W. Reschke are each
individually referred to herein as a “Prime Party” and collectively referred to
herein as the “Prime Parties”).

 

W I T N E S S E T H:

 

WHEREAS, HHFL, HHL, HGI, PGI, Huntley Development Company, an Illinois
corporation (“HDC”), Prime/Huntley Meadows Residential, Inc., an Illinois
corporation (“P/HMRI”), and PGLP Holdings, L.L.C., a Delaware limited liability
company (“PGLP Holdings”), have entered into the Partnership Interests Purchase
Agreement, dated as of June 13, 2003 (the “Purchase Agreement”);

 

WHEREAS, pursuant to separate Guarantees, each dated as of December 18, 1995, as
amended from time to time, the Prime Parties are guarantors under the Amended
and Restated Agreement and Assignment of Net Profits Interests, dated as of
October 27, 1999, by and among Huntley Development Limited Partnership, an
Illinois limited partnership, Huntley Meadows Residential Venture, an Illinois
partnership, and Beal Bank, S.S.B., a Texas state savings bank, as amended by
that certain First Amendment to Amended and Restated Agreement and Assignment of
Net Profits Interests, dated as of January 30, 2002 (the “Beal Net Profits
Assignment”);

 

WHEREAS, Michael W. Reschke has also guaranteed the obligations under the Beal
Mortgage Loan Documents (the Beal Mortgage Loan Documents and the Beal Net
Profits Assignment are collectively referred to herein as the “Beal
Agreements”);

 

WHEREAS, HHFL and HHL have agreed, as an inducement for PGI, HDC, P/HRMI and
PGLP to enter into the Purchase Agreement, and as a condition to the closing of
the transactions contemplated by the Purchase Agreement, to unconditionally
indemnify the Prime Parties and their respective officers, directors, employees,
partners, members, managers, shareholders, agents and affiliates (collectively
with the Prime Parties, the “Indemnified Parties”) from and against any and all
losses arising out of or relating to the Beal Agreements, and HGPI has agreed to
guarantee HHLF’s and HHL’s agreements and obligations hereunder; and

 

WHEREAS, capitalized terms use herein and not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Purchase Agreement.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                       Indemnification.  The Indemnifying
Parties hereby agree to, jointly and severally, unconditionally indemnify,
defend and hold the Indemnified Parties harmless from and in respect of any and
all losses, damages, claims, liabilities, obligations (including guarantee
obligations), suits, actions, judgments, liens, fees, taxes, penalties, costs
and expenses of any nature whatsoever (including legal fees and expenses)
(collectively, “Losses“) that they may incur arising out of, in connection with
or relating to the Prime Parties’ respective guarantee obligations under the
Beal Agreements.

 

2.                                       Guarantee.  HGPI hereby unconditionally
and irrevocably guarantees to the Indemnified Parties, without offset or
deduction, (a) the prompt and full discharge when due by the Indemnifying
Parties of all of the Indemnifying Parties’ payment obligations under this
Agreement in accordance with the terms hereof, the guarantee under this clause
(a) constituting hereby a guarantee of payment and not of collection, and (b)
the punctual and faithful performance by HGPI of each and every duty, agreement,
covenant and other obligation of the Indemnifying Parties under and in
accordance with the terms of this Agreement.  HGPI also hereby agrees that, if
any Indemnifying Party fails to perform and discharge promptly all such
obligations and liabilities in accordance with such terms, HGPI will, forthwith,
upon demand, perform and discharge the same.  The obligations of the
Indemnifying Parties hereby guaranteed are hereinafter called the
“Obligations”.  The unconditional obligation of HGPI hereunder will not be
affected, impaired or released by any extension, waiver or amendment.  Without
limiting the generality of the foregoing, HGPI specifically agrees that it shall
not be necessary or required, and that it shall not be entitled to require, that
the Indemnified Parties file suit or proceed to obtain or assert a claim for
personal judgment against any Indemnifying Party for the Obligations or make any
effort at collection of the Obligations from any Indemnifying Party or foreclose
against or seek to realize upon any security now or hereafter existing for the
Obligations or file suit or proceed to obtain or assert a claim for personal
judgment against any other party liable for the Obligations or make any effort
at collection of the Obligations from any such other party or exercise or assert
any other right or remedy to which any of them is or may be entitled in
connection with the Obligations or any security or other guarantee therefor or
assert or file any claim against the assets of any Indemnifying Party or other
person liable for the Obligations, or any part thereof, before or as a condition
of enforcing the liability of  HGPI under this Section 2 or requiring payment of
said Obligations by HGPI hereunder, or at any time thereafter.

 

3.                                       Consent.  None of the Indemnifying
Parties or HGPI will, without the prior written consent of the Prime Parties,
modify or amend any of the Beal Agreements in any manner that could reasonably
be expected to extend or increase the liabilities or obligations of any Prime
Party thereunder or with respect thereto.

 

4.                                       Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a governmental entity to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

 

2

--------------------------------------------------------------------------------


 

5.                                       Governing Law.  This Agreement shall be
governed and construed in accordance with the laws of the State of Illinois
applicable to contracts to be made and performed entirely therein without giving
effect to the principles of conflicts of law thereof or of any other
jurisdiction.

 

6.                                      
Jurisdiction.                               Each of the parties hereto hereby
expressly and irrevocably submits to the non-exclusive personal jurisdiction of
the courts of the State of Illinois (collectively, the “Illinois Courts“),
preserving, however, all rights of removal to any federal court located in the
Northern District of the State of Illinois under 28 U.S.C. Section 1441, in
connection with all disputes arising out of or in connection with this Agreement
or the transactions contemplated hereby and agrees not to commence any
litigation relating thereto except in such courts.  Each party hereby waives the
right to any other jurisdiction or venue for any litigation arising out of or in
connection with this Agreement or the transactions contemplated hereby to which
any of them may be entitled by reason of its present or future domicile. 
Notwithstanding the foregoing, each of the parties hereto agrees that each of
the other parties shall have the right to bring any action or proceeding for
enforcement of a judgment entered by the Illinois Courts in any other court or
jurisdiction.

 

7.                                       Service of Process.  Each party
irrevocably consents to the service of process outside the territorial
jurisdiction of the courts referred to in Section 6 hereof in any such action or
proceeding by mailing copies thereof by registered United States mail, postage
prepaid, return receipt requested.  However, the foregoing shall not limit the
right of a party to effect service of process on the other party by any other
legally available method.

 

8.                                       Recovery of Fees by Prevailing Party. 
In any action at law or in equity to enforce any of the provisions or rights
under this Agreement, the party which does not prevail in such litigation, as
determined by the court in a final judgment or decree, shall pay to the
prevailing party all costs, expenses and reasonable attorneys’ fees incurred by
the prevailing party, including such costs, expenses and fees of any appeals. 
If the prevailing party shall recover judgment in any action or proceeding, its
costs, expenses and attorneys’ fees shall be included as part of such judgment.

 

9.                                       Counterparts.  This Agreement may be
executed in multiple counterparts, all of which shall together be considered one
and the same agreement.

 

10.                                 Waivers.  Any failure of any of the
Indemnifying Parties to comply with any obligation, covenant, agreement or
condition herein may be waived by the Indemnified Parties only by a written
instrument signed by the Indemnified Parties, but such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

 

[the remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

HORIZON HUNTLEY FINANCE LLC

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

HORIZON HUNTLEY LLC

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

HORIZON GROUP PROPERTIES, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

Michael W. Reschke

 

 

 

 

 

PRIME GROUP LIMITED PARTNERSHIP

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PRIME GROUP II, L.P.,

 

an Illinois limited partnership

 

By: PGLP, INC., Managing General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PRIME GROUP III, L.P.,

 

an Illinois limited partnership

 

By: PGLP, INC., Managing General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

THE PRIME GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------